Citation Nr: 1437847	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-29 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction prior to April 2, 2012.

2.  Entitlement to an initial evaluation in excess of 40 percent for diabetes mellitus type II with erectile dysfunction on or after April 2, 2012.

3.  Entitlement to service connection for osteoarthritis of the left knee.

4.  Entitlement to service connection for osteoarthritis of the right knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to September 1970, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing is of record.

In a March 2012 decision, the Board dismissed a claim for an increased evaluation for residuals of prostate cancer as it was withdrawn, and remanded the remaining issues for further development.  In a December 2012 rating decision, the agency of original jurisdiction (AOJ) increased the evaluation for diabetes mellitus to 40 percent, effective from April 2, 2012.  Although the Veteran has been granted a rating increase during the pendency of this appeal, this evaluation does not represent the highest possible benefit.  Thus, the issue remains in appellate status as recharacterized above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The case has since been returned to the Board for appellate review.

The Virtual VA electronic claims file contains additional evidence of a July 2014 written appellate brief.  The Veterans Benefits Management System electronic claims file does not contain any documents.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Regarding the diabetes mellitus claim, remand is required for an additional VA examination.  In response to the Board's previous remand, the Veteran was provided a VA examination.  The April 2012 VA examiner indicated that there was an incidental finding of renal insufficiency that was at least as likely as not related to the service-connected diabetes mellitus; however, it was noted that a detailed kidney examination was not conducted because the Veteran denied any chronic diabetic-related kidney complications.  On review, it appears that this examination report does not fully address the rating criteria necessary for evaluating this associated complication, and a new examination would be helpful in this regard.

Regarding the left and right knee claims, remand is required to obtain an addendum opinion.  Specifically, it is unclear if the March 2012 VA examiner fully contemplated the Veteran's in-service duties in providing the opinion.  In addition, although the examiner noted a long between service and the first knee complaints, the examiner did not explain the significance of that fact.  The Board finds that a medical opinion considering these issues would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus and knee disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  It is noted that the Veteran has been unsuccessful in locating certain former private treatment providers and that his Social Security Administration records are unavailable.  Nevertheless, as the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records, including updated records from Dr. Lang dated from July 2012 to the present.
2.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his diabetes mellitus with erectile dysfunction.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the diabetes mellitus and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  It should be noted that the Veteran has peripheral neuropathy and erectile dysfunction associated with his diabetes mellitus; separate evaluations for the peripheral neuropathy are in effect.  The April 2012 VA examiner noted that current test results revealed renal insufficiency associated with the diabetes mellitus; however, the report does not clearly identify and describe the manifestations of this disorder.  Thus, all signs and symptoms necessary for evaluating the complications of the diabetes mellitus under the rating criteria should be reported in order to determine whether a separate evaluation(s) is warranted.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the March 2012 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of the Veteran's left and right knee disorders.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left and right knee disorders manifested in or are otherwise related to his military service.  The examiner must address the Veteran's in-service duty assignments which included lifting and carrying heavy equipment, his symptoms during service, his symptoms after service, see Hearing Transcript, p. 8-10, and his post-service occupation.

In providing this opinion, the examiner must discuss medically known or theoretical causes of the currently diagnosed knee disorders and describe how such disorders generally present or develop in most cases, in determining the likelihood that current disorders are related to in-service events as opposed to some other cause.  The examiner must consider and discuss the significance, if any, of the July 1994 total body bone scan showing degenerative changes of the bilateral knees, with treatment thereafter.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

